Citation Nr: 0431937	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-13 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of a right ankle injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of a bilateral shoulder injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for residuals of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which declined to reopen claims for 
service connection for residuals of right ankle, bilateral 
shoulder and back injuries.


FINDINGS OF FACT

1.  In January 1990, the RO denied entitlement to service 
connection for residuals of right ankle, bilateral shoulder 
and back injuries. The veteran was provided notice of the 
decision and did not appeal.  The January 1990 RO decision is 
now final.

2.  Evidence received since the January 1990 rating decision 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claims 
for service connection for residuals of right ankle, 
bilateral shoulder and back injuries.

3.  A current residual disability of an in-service right 
ankle injury is not demonstrated.

4.  A current residual disability of an in-service bilateral 
shoulder injury is not demonstrated.

5.  A current residual disability of an in-service back 
injury is not demonstrated.

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
January 1990 RO decision, and the claim for service 
connection for residuals of a right ankle injury is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2004).  

2.  New and material evidence has been received since the 
January 1990 RO decision, and the claim for service 
connection for residuals of a bilateral shoulder injury is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2004).  

3.  New and material evidence has been received since the 
January 1990 RO decision, and the claim for service 
connection for residuals of a back injury is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2004).  

4.  Chronic residuals of a right ankle injury were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

5.  Chronic residuals of a bilateral shoulder injury were not 
incurred in or aggravated by military service.   38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. §, 
3.102, 3.159, 3.303 (2004).

6.  Chronic residuals of a back injury were not incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2002 letter, the RO notified the veteran of the 
passage of the VCAA, of the information and evidence needed 
to substantiate and complete his claim, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also advised the veteran to send the RO any 
additional medical evidence showing past and current 
treatment, not already of record, or to provide information 
so the RO could obtain the evidence for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded a VA medical 
examination in July 2002 in connection with his claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  


Factual Background

Evidence of record prior to the last final rating decision in 
January 1990

The veteran had active service from November 1979 to August 
1989.  There are no service medical records for the period 
November 1979 through June 1980.

There are no service medical records reflecting treatment for 
a fractured right ankle.  However, a January 1981 physical 
examination notes a reported fractured right ankle three 
months earlier.  A September 1987 service medical record 
entry reflects a sore right ankle incurred while playing 
basketball, diagnosed as soft tissue trauma.

There are no service medical records reflecting treatment for 
shoulder injuries following a motorcycle accident.  However, 
a December 1987 flight examination noted a history of painful 
shoulder following a 1982 motorcycle accident with no 
episodes since 1985 when the veteran received a steroid 
injection in the right shoulder.  A February 1989 clinic note 
reports a complaint of chronic right shoulder pain with a 
history of bilateral shoulder pain since 1981.  The 
assessment was bilateral shoulder pain and instability.

A June 1988 service medical record entry reflects an 
emergency room visit for pain in the mid-back on the left 
side, without a history of injury.  Diagnosis was back spasms 
of a paravertebral nature along the lower spine. A July 1988 
follow-up reflects the back strain was resolved.  A November 
1988 flight examination notes occasional low back pain, but 
"no problem."

With the exception of color blindness, the veteran passed all 
his annual flight physicals up to the time of his discharge 
in August 1989.

The veteran received a VA medical examination in October 
1989.  The report notes a normally developed and symmetrical 
musculoskeletal system with a normal range of motion of all 
of the joints, with no limitations and no pain, no gross 
inflammatory changes, no crepitation, no joint swelling and 
no deformities.  

X-rays of the lumbar spine resulted in findings of no 
evidence of fracture, dislocation or malalignment.  Normal 
vertebral bodies and disc spaces.  Intact sacroiliac joints, 
pedicles, spinous, and transverse processes.  Impression: 
normal lumbosacral spine.

X-rays of the cervical spine resulted in findings of no 
evidence of fracture, dislocation or malalignment.  Vertebral 
bodies and disc spaces within normal limits.  Normal pedicles 
and spinous processes.  Normal paravertebral soft tissues.  
Impression: normal cervical spine.
 
X-rays of both shoulders resulted in findings of no evidence 
of fracture, dislocation, glenohumeral or acrmioclavicular 
joint space abnormalities, soft tissue calcification, or 
ligamentous calcification.  Impression: normal shoulders.

X-rays of both ankles resulted in findings of no soft tissue 
swelling and no evidence of fracture or dislocation on either 
ankle.  Impression: normal ankles.

Diagnoses included: a history of shoulder injuries, status 
post closed reduction of the left shoulder dislocation and 
right shoulder separation, possible post-traumatic arthritis; 
a history of lumbar injury with possible strain and sprain, 
possible post traumatic arthritis; a history of right ankle 
injury with possible crush bone injury, status post closed 
reduction and cast application, possible post-traumatic 
arthritis.

A January 1990 rating decision denied service connection for 
residuals or a right ankle injury, residuals of a right 
shoulder separation, residuals of a left shoulder separation, 
and residuals of a back injury, as "not found" on VA 
medical examination.


Evidence of record subsequent to the last final rating 
decision in January 1990


A March 2002 statement from Cheryl Lucas, an RN with 16 years 
experience, notes that she has known the veteran for 24 years 
and observed his recovery from the injuries listed in his 
history and his periods of exacerbation of arthritis 
symptoms, which have increased in severity and frequency as 
time goes on.  She said arthritis cannot be cured, but the 
symptoms can be treated with heat, exercise and anti-
inflammatory [sic].

An April 2002 statement from Steven Livingstone, D.O., notes 
that the veteran presented with a history of severe 
osteoarthritis, bursitis, bilateral shoulders and bilateral 
hips, and was also experiencing severe lower back pain and 
stiffness.  The statement relates some of the veteran's 
medical history, but does not contain any examination 
findings or diagnoses. 

The veteran received a VA medical examination in July 2002.  
The veteran reported pain in his shoulders, the right being 
worse than the left, with flare-ups with movement, cold and 
wet weather.  The pain has become increasingly worse.  He 
said he has had muscle spasms in his back for the last 15 
years, has difficulty walking, and now uses a cane.  Spasms 
occur daily, and it is difficult to catch his breath.  He 
said he has pain and stiffness in his right ankle, occasional 
numbness on the inner aspect of his right foot, constant 
pain, weakness, and episodes where he loses his balance.

Physical examination of the back, using a goniometer, showed 
the vertical alignment of the lumbosacral spine was normal 
with no costovertebral angle tenderness and no paravertebral 
spasm.  He had negative straight leg lift bilaterally.  He 
was able to sit in a chair with forward flexion of 90 
degrees.  Lateral rotation was 35 degrees to the right and 
left with stiffness.  Lateral flexion was 35 degrees to the 
right and 30 degrees to the left.  The veteran complained of 
pain with all movements.  He did not complain of any pain in 
his lumbosacral spine or upper spine with hip movements.

X-rays of the lumbosacral spine resulted in findings of 
normal alignment of the vertebral bodies, with interspaces of 
normal width, no evidence of fracture, dislocation or other 
bone or joint pathology.  Impression: normal lumbosacral 
spine.
Ankle examination showed dorsiflexion of 10 degrees for the 
right ankle with no complaints of pain.  Plantar flexion was 
30 degrees, with no complaints of pain.  He was not able to 
walk on his heels, even with the assistance of a cane.

X-rays of the ankle resulted in findings of no osseous, 
articular or soft tissue abnormalities.  Impression:  normal 
right ankle.

Examination of the shoulders showed forward elevation on the 
right of 100 degrees and 120 degrees on the left, with pain 
reported.  Shoulder abduction on the right and left was 110 
degrees, with pain reported.  External rotation on the right 
was 180 degree with pain reported, and on the left was 180 
degrees with no pain.  Internal rotation was 50 degrees on 
the right with pain reported and 50 degrees on the left with 
no pain.

X-rays of bilateral shoulders resulted in findings of normal 
glenohumeral articular relationships and unremarkable osseous 
structures.  No soft tissue calcifications or other 
abnormality.  Impression: normal bilateral shoulders.

Diagnoses included:  per the C-file, dislocation of bilateral 
shoulders, with subjective complaints of pain with range of 
motion and normal shoulder X-ray; lumbosacral strain with 
subjective complaints of pain with range of motion and normal 
spine X-ray; right ankle fracture with a closed reduction, 
with objective complaints of pain with normal X-ray.

The examining physician stated that it was not likely that 
the veteran's pain in his shoulders, right ankle and 
lumbosacral spine were related to any injuries incurred 
during active service duty as the X-rays showed normal 
shoulders, normal right ankle, and normal lumbosacral spine.

At his September 2004 hearing, the veteran testified that, 
following his ankle injury in 1980, he had problems with his 
right ankle in service and that, after service, he had 
problems that were few and far between.  He said that the 
ankle got worse over the years and that he had to quit his 
work as an international security consultant in 2001 because 
of his ankle.  The veteran said he went to see doctors from 
time to time between 1990 and the present, but there was no 
chance of obtaining those records.

With respect to his shoulder, the veteran testified that, 
after service, his shoulders would be painful to move.  He 
said there were no records of treatment for his shoulders 
available between 1990 and the present.

With respect to his back, the veteran testified that, after 
service, he seldom had problems with his back, but it has 
gotten progressively worse every year.  He said he did not go 
to any place other than the VA for treatment of his back.

Legal Criteria

In general, decisions that are not timely appealed are final. 
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is evidence not previously 
submitted to agency decisionmakers that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).

A claim for service connection for a disability must be 
accompanied, at a minimum, by medical evidence that 
establishes that the claimant currently has the claimed 
disability. Absent proof of a present disability, there can 
be no valid claim. See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

Analysis

A review of the file reveals that the RO, in January 1990, 
denied entitlement to service connection for residuals of a 
right ankle injury, bilateral shoulder injuries, and a back 
injury. That decision is final.   38 U.S.C.A. § 7105. As a 
result, the current claim must be considered a claim to 
reopen and the merits may be considered only if new and 
material evidence has been submitted since that prior rating 
decision.   38 U.S.C.A. §§ 5108, 7105.

The March 2002 statement from Cheryl Lucas, R.N., Steven 
Liningstone, D.O., the report of the VA examination in July 
2002, and the transcript of the September 2004 hearing, were 
not previously submitted to agency decisionmakers and, when 
considered with the previous evidence of record, relate to 
unestablished facts necessary to substantiate the veteran's 
claims with respect to a nexus between the in-service 
injuries and the veteran's claimed disabilities, and raise a 
reasonable possibility of substantiating those claims.  
Accordingly, the veteran's claims for service connection for 
residuals of a right ankle injury, bilateral shoulder 
injuries, and a back injury are reopened.  38 C.F.R. 
§ 3.156(a).

In the present case, the March 2002 VCAA letter advises the 
veteran of what the evidence must show in order to reopen his 
claims for service connection and what the evidence must show 
in order to establish entitlement to service connection.  
Moreover, the veteran has amply set forth his contentions as 
to why he believes that service connection should be granted.   
Significantly, in a September 2004 hearing before the 
undersigned, the veteran testified as to the in-service onset 
of all the claimed disabilities on appeal, and his post-
service treatment of the claimed disabilities.  The veteran 
received a comprehensive VA medical examination with respect 
to each of his claimed disabilities in July 2002, and neither 
the veteran or his representative have identified any 
outstanding evidence that may have a bearing on his claims.  
The Board concludes that the veteran is not prejudiced by its 
consideration of this issue on its merits at this time.  
Accordingly, the Board must now make a determination as to 
whether the evidence supports the claims for service 
connection for residuals of a right ankle injury, bilateral 
shoulder injury and a back injury. 

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West.



Residuals of a right ankle injury

There are no service medical records showing treatment for a 
fractured right ankle.  Rather, there are numerous service 
medical records which reflects the veteran's report of having 
fractured his ankle in 1980.  An October 1989 VA X-ray 
report, less than two months after the veteran left active 
service, found no evidence of an earlier fracture or 
dislocation of either ankle.  A July 2002 VA X-ray report 
found no evidence of any osseous, articular, or soft tissue 
abnormalities of the right ankle.

A September 1987 service medical record entry shows treatment 
for a right ankle sprain, but does not indicate the presence 
of an earlier ankle fracture or any residuals therefrom.  
Moreover, a subsequent follow-up entry indicates the sprain 
resolved.  Chronicity in service has not been shown.

There are no medical records, VA or private, for the period 
October 1989 to July 2002, reflecting any treatment for the 
veteran's right ankle.  Continuity after service has not been 
shown by competent medical evidence.

While the July 2002 VA medical examiner diagnosed a right 
ankle fracture with a closed reduction, that diagnosis was 
based solely upon the reported history on file, without any 
objective findings to support it.  Moreover, and 
notwithstanding the opinion of Cherly Lucas, R.N., the 
medical examiner concluded that the pain the veteran reported 
in his right ankle was not likely related to any incident of 
the veteran's active service.

Accordingly, the Board finds that the preponderance of the 
evidence on file is against an award of service connection 
for residuals of any right ankle injury. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5104, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

Residuals of a bilateral shoulder injury

There are no service medical records showing treatment for a 
bilateral shoulder injury.  Rather, there are numerous 
service medical records which reflect the veteran's report of 
separating his right shoulder and dislocating his left 
shoulder in a motorcycle accident in 1982.  The veteran 
reported a history of painful shoulders with no episodes 
after 1985 when he received a steroid injection in the right 
shoulder.  Chronicity in service has not been shown.

An October 1989 VA X-ray report, less than two months after 
the veteran left active service, found no evidence of a 
fracture or dislocation of either shoulder, no evidence of 
glenohumeral or acrmioclavicular joint space abnormalities, 
no evidence of soft tissue calcification, and no evidence of 
ligamentous calcification.  A July 2002 VA X-ray report found 
no normal glenohumeral articular relationships and osseous 
structures, with no soft tissue calcifications or other 
abnormalities.

There are no medical records, VA or private, for the period 
October 1989 to July 2002, reflecting any treatment for the 
veteran's shoulders.  Continuity after service has not been 
shown by competent medical evidence.

While the July 2002 VA medical examiner diagnosed dislocation 
of bilateral shoulders, that diagnosis was based solely upon 
the reported history on file, without any objective findings 
to support it.  Moreover, and notwithstanding the opinion of 
Cheryl Lucas, R.N., the medical examiner concluded that the 
pain the veteran reported in his shoulders was not likely 
related to any incident of the veteran's active service.

Accordingly, the Board finds that the preponderance of the 
evidence on file is against an award of service connection 
for residuals of any bilateral shoulder injury. 38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5104, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.303.

Residuals of a back injury

Service medical records show treatment in June 1988 for mid-
back pain, diagnosed as a back strain, without history of 
injury.  Following a period of light duty, a July 1988 
service medical record reflects the back strain was resolved.   
Chronocity in service has not been shown.

An October 1989 VA X-ray report, less than two months after 
the veteran left active service, found no evidence of a 
fracture, dislocation, or malalignment of the lumbar or 
cervical spine, with normal vertebral bodies and disc spaces.  
Lumbar pedicles, spinous and transverse processes were 
intact.  Cervical pedicles, spinous processes and 
paravertebral soft tissues were normal.  A July 2002 VA X-ray 
report found no normal glenohumeral articular relationships 
and osseous structures, with no soft tissue calcifications or 
other abnormalities.

There are no medical records, VA or private, for the period 
October 1989 to July 2002, reflecting any treatment for the 
veteran's back.  Continuity after service has not been shown 
by competent medical evidence.

While the July 2002 VA medical examiner diagnosed lumbosacral 
strain, that diagnosis was based solely upon the reported 
history on file, without any objective findings to support 
it.  Moreover, and notwithstanding the opinion of RN Lucas, 
the medical examiner concluded that the pain the veteran 
reported in his back was not likely related to any incident 
of the veteran's active service.

Accordingly, the Board finds that the preponderance of the 
evidence on file is against an award of service connection 
for residuals of any back injury. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5104, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


ORDER

The application to reopen the claim for service connection 
for residuals of a right ankle injury is granted.  Service 
connection for residuals of a right ankle injury is denied.

The application to reopen the claim for service connection 
for residuals of a bilateral shoulder injury is granted.  
Service connection for residuals of a bilateral shoulder 
injury is denied.  

The application to reopen the claim for service connection 
for residuals of a back injury is granted.   Service 
connection for residuals of a back injury is denied.  





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



